Citation Nr: 1737453	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-18 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and mild traumatic brain injury (TBI) prior to January 15, 2013, and in excess of 70 percent thereafter, to include a separate compensable evaluation for residuals of TBI.  

3.  Entitlement to an evaluation in excess of 30 percent for disfiguring scars of the mouth and forehead.

4.  Entitlement to an initial evaluation in excess of 30 percent for painful scars of the mouth, forehead and right knee.


REPRESENTATION

Veteran represented by:	Don H. Jorgensen, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to TDIU.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2016; a transcript of that hearing is associated with the claims file.

The increased evaluation issues for the Veteran's PTSD, TBI and scars disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Beginning January 29, 2010-the date after he last worked-the Veteran's service-connected disabilities, particularly his PTSD and TBI disabilities, preclude him from obtaining and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU beginning January 29, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

The extraschedular subsection explains that it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2016).

The Veteran filed his claim for TDIU on December 4, 2009, with his other claims that are addressed below.  Since December 4, 2009, the Veteran has been assigned at least a 50 percent evaluation for his PTSD disability with a combined disability evaluation of 80 percent or more throughout the appeal period.  Accordingly, the Veteran meets the schedular criteria in this case.  See 38 C.F.R. § 4.16(a).  

Turning to the evidence in this case, the Veteran submitted an August 2010 Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  On that Form, the Veteran indicated that he was unable to work as a result of his PTSD, TBI and depression.  The Veteran noted a work history as an information technology (IT) and data management specialist with both government and the private sector; his last job was at a military installation from January 2009 through January 2010.  The Veteran indicated on that Form that since he left his job in January 2010 he has looked for another job but has not been able to find one; he noted that he was willing to take a pay cut in order to work.  

In an updated October 2011 VA Form 21-8940, the Veteran indicated that he had two years of college education.  The Veteran reported at that time that he was unable to work due to his back, neck and right knee pain, and also due to his depression, confusion, forgetfulness, and fatigue.  

The Veteran testified in his December 2016 hearing that he has not worked since he left his last job in January 2010.  The Veteran further indicated that he was unable to work as a result of his cognitive dysfunction due to his TBI and psychiatric disabilities, which led to his release from his last job due to poor job performance.  The Veteran indicated that he had memory loss and concentration issues; he also noted some interpersonal conflict with a coworker for his last job.  

In a February 2010 VA psychiatric treatment record, it was noted that the Veteran was currently unemployed; he was let go from his job as a technical communications specialist due to poor job performance on January 28, 2010.  The Veteran reported that he had trouble maintaining jobs, possibly due to his cognitive dysfunction.

In a January 2011 VA psychiatric examination, the VA examiner noted that the Veteran only completed the 11th grade, although he had gotten his GED and went to college for two years.  The examiner further noted that the Veteran had worked in the telecommunications industry and that he maintained employment with the same employer for only three and one-half years at the most.  He was noted to have a clean record and had not been fired for cause due to a bad attitude, although he had twice been fired as a result of poor job performance.  After examination, the examiner noted that the Veteran had a GAF score of 60 and that he spent his day handling his own activities of daily living independently, hunts for jobs, goes to doctor's appointments and was able to do his share of housekeeping, shopping and chores; he was able to drive and shared the management of finances with his wife.  In summary, the Veteran was noted to have a moderate level of symptomatology which resulted in some social and occupational impairment.  

The Veteran applied for Social Security disability benefits, and in a February 2012 decision, a Social Security Administration (SSA) Administrative Law Judge found that the Veteran was not employable partially as a result of his nonservice-connected lumbar spine, cervical spine and right knee disabilities and partially as a result of his psychiatric and cognitive symptoms associated with his PTSD and TBI.  In particular the SSA Administrative Law Judge found that the Veteran had "marked limitations in his ability to understand, remember, and carry out detailed instructions while also having marked limitations in his ability to handle normal pressures and changes in routine."  He also required significant assistance with his activities of daily living as result of his memory problems, and that he also exhibited symptoms of frustration, depression, anxiety, nightmares, flashbacks, and hypervigilance.  The Veteran also would have difficulty in social functioning as a result of his impaired memory and inability to communicate effectively.  The SSA Administrative Law Judge found that, based on a combination of the Veteran's physical limitations due to his nonservice-connected disabilities and his psychiatric and cognitive impairments as a result of his service-connected PTSD and TBI, the Veteran was unemployable since January 27, 2010, the date he filed his SSA claim.  

In a January 2013 VA psychiatric examination, the VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity, as a result of the following psychiatric symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; and, impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran was noted to have previously worked as an IT specialist with both the government and private sector; he was also noted to be a telecommunications specialist while in the service.  

In a January 2013 VA TBI examination, the Veteran was noted to have a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or findings words or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  He also had subjective symptoms that did not interfere with his work, instrumental activities of daily living, or work, family or other close relationships, for example: mild or occasional headaches and mild anxiety.  He was normal in all other cognitive facets.  The examiner found that there was no impact on his ability to work as a result of his TBI symptomatology; the examiner concluded that the Veteran's TBI symptomatology was very mild and did not rise to the level of a cognitive disorder diagnosis; rather his noted impairments were better attributed to his psychiatric disability.  The same findings were made in a July 2016 VA TBI examination as well.

Finally, the Veteran submitted a December 2016 letter in which Dr. R.K. noted that the Veteran had problems with comprehension, frustration tolerance, and memory issues as a result of his PTSD and TBI.  Dr. R.K. found that the Veteran could not hold a job for a long time and that he was permanently disabled. 

Based on the foregoing evidence, the Board finds that TDIU is warranted in this case beginning January 29, 2010, the date after he last worked.  As reported by the Veteran in his VA Form 21-8940 and in the February 2010 VA treatment record, he worked as a IT specialist until January 28, 2010, at which time he was let go from his position due to poor job performance.  

The Veteran has indicated that his poor job performance was the result of his memory and concentration issues due to his cognitive impairments resulting from his TBI and psychiatric disabilities.  The other evidence of record indicates that the Veteran has significant impairment as a result of his PTSD and TBI disabilities, including substantial interpersonal, memory and concentration difficulties.  Dr. R.K. has assessed that the Veteran's psychiatric and TBI symptoms would not allow him to hold a job for a long period of time and that he was permanently disabled.  

Furthermore, the SSA Administrative Law Judge's findings, which the Board notes are persuasive in this case, are at least somewhat supportive that the Veteran's psychiatric disability renders him unemployable.  In fact, when viewed in light of the Veteran's education and work experience, the SSA Administrative Law Judge's findings are more persuasive that the Veteran is unemployable as a result of his service-connected disabilities as the Veteran's physical limitations noted by the SSA Administrative Law Judge would not prevent him from pursuing IT positions consistent with his work history.  

Accordingly, by resolving reasonable doubt in his favor, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities, particularly his PTSD and TBI disabilities, preclude him from obtaining and maintaining substantially gainful employment since January 29, 2010, the date after he was let go from his last job due to poor job performance.  See 38 C.F.R. §§ 3.102, 4.16.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Entitlement to TDIU beginning January 29, 2010, is granted.  



REMAND

With regard to the Veteran's increased evaluation claims for his scars, PTSD and TBI disabilities, the Board notes that in the March 2011 rating decision, the RO awarded service connection for PTSD but denied reopening service connection for TBI; the RO additionally denied increased evaluations for the Veteran's right knee and facial scars, including the cystic mass of the forehead.  The Veteran filed a notice of disagreement with those denials in July 2011.  

In an April 2013 rating decision, the RO combined several of the service-connected disabilities into three service-connected disabilities.  The RO at that time awarded service connection for TBI and combined that disability with the Veteran's PTSD; the RO awarded the Veteran a 70 percent evaluation for his PTSD, major depressive disorder and mild TBI disability, beginning January 15, 2013.  The RO also awarded a 30 percent evaluation for the Veteran's disfiguring scars of the mouth and forehead (formerly an evaluation for the Veteran's cystic mass of the forehead), and a 30 percent evaluation for painful scars of the mouth, forehead and right knee (formerly noncompensable evaluations for scars of the left and right corners of the mouth and right knee).  The Board has recharacterized the issues in order to comport with these awards of benefits.  Moreover, the Board reflects that these awards are not the highest possible evaluations for those disabilities, and therefore, those awards of benefits are not found to be full awards of the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Accordingly, as a timely notice of disagreement with claims for increased evaluation for PTSD with mild TBI, disfiguring scars of the mouth and forehead, and painful scars of the mouth, forehead and right knee has been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9(c) (2016).  Therefore, the increased evaluation claims for PTSD with mild TBI, to include a separate compensable evaluation for residuals of TBI, disfiguring scars of the mouth and forehead, and painful scars of the mouth, forehead and right knee are remanded at this time.

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a statement of the case with regard to the disability ratings for PTSD with mild TBI, to include a separate compensable evaluation for residuals of TBI; disfiguring scars of the mouth and forehead; and, painful scars of the mouth, forehead and right knee.  The issues should be returned to the Board only if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


